Title: To Benjamin Franklin from Vergennes, 21 August 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 21. Aout 1780.
J’ai reçu, Monsieur, La Lettre que vous m’avez fait l’honneur de m’écrire le 15. de ce mois. Nous n’empecherons pas nos Corsaires de prendre le Pavillon Americain pourvu qu’ils ne pretendent pas que ce Pavillion les soustrait à l’autorité des Loix et des Tribunaux du Royaume. C’est une Condition qu’il sera de votre Sagesse de prescrire à tous ceux que vous jugerez à propos d’accorder des Lettres de Marque.

J’ai l’honneur d’être très sincerement, Monsieur, Votre tres humble et très obeissant Serviteur.
(signé) De Vergennes.
M. Franklin.
